Citation Nr: 1537138	
Decision Date: 08/31/15    Archive Date: 09/04/15	

DOCKET NO.  09-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disorder characterized by bilateral ear pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972, and from May 1973 to April 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This case was previously before the Board in January 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

The record reveals that the Veteran claims entitlement to service connection for back and left knee disabilities, entitlement to an increased evaluation for left ear hearing loss, and entitlement to a total disability rating based upon individual unemployability.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.  


FINDING OF FACT

A chronic disorder characterized by bilateral ear pain, including temporomandibular joint dysfunction, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's periods of active military service.  


CONCLUSION OF LAW

A chronic disorder characterized by bilateral ear pain, including temporomandibular joint dysfunction, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2015).   

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in January 2007 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that an additional VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented before the undersigned in September 2012, service treatment records, and VA (including Virtual VA and Veterans Benefits Management System) treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Service Connection

The Veteran claims entitlement to service connection for a disorder characterized by bilateral ear pain.  In pertinent part, it is contended that the disability in question had its origin during the Veteran's period or periods of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, service treatment records from the Veteran's initial period of active military service, that is, the period of service ending in June 1972, are negative for history, complaints, or abnormal findings indicative of the presence of a chronic disorder characterized by bilateral ear pain.  While it is true that, in February 1975, just prior to the Veteran's discharge from his second period of active military service, he was seen for what was described as pain in his left ear, the Veteran apparently left the treatment facility without pertinent treatment.  Moreover, at an April 1975 service separation examination just two months later, there was no evidence of any pathology of the Veteran's ears or eardrums, and no pertinent diagnosis was noted.  

At VA general medical and audiometric examinations in February 1977, the Veteran voiced no complaint of pain in either ear.  Significantly, with the exception of a profound hearing loss in the appellant's left ear, for which service connection is already in effect, physical examination of the Veteran's ears was entirely within normal limits.  Moreover, VA audiometric examinations conducted in March 1973, March 2003, September  2003, May 2005, and August 2006 were similarly negative for complaints of ear pain, or otologic pathology responsible for such pain.  

At an April 2013 VA otologic examination which included a full review of the claims folder and medical records, the Veteran was felt to be suffering from a temporomandibular joint syndrome, sensorineural hearing loss and tinnitus.  Service connection is in effect for a left ear hearing loss and for tinnitus.  Significantly, the examiner opined that the Veteran's reported ear pain was distinct from his tinnitus and hearing loss.  Rather, based on physical examination and history, the Veteran's pain appeared to be secondary to temporomandibular joint dysfunction which less likely than not had its origin during the Veteran's periods of active military service.  The examiner opined that, based on the reviewed records, the Veteran's inservice ear pain was not of a type or pattern associated with temporomandibular joint syndrome.  Moreover, it was less likely than not the case that the Veteran's temporomandibular joint syndrome had been aggravated by his service-connected hearing loss or tinnitus.  This was felt to be the case given that, according to present medical reports, hearing loss and tinnitus had not been established as causing temporomandibular joint symptoms.  Rather, the incidence of temporomandibular joint syndrome was independent from that of hearing loss and tinnitus.  Accordingly, there had been no aggravation of the Veteran's temporomandibular joint syndrome by his service-connected hearing loss or tinnitus.  

The Board finds the aforementioned VA physician's opinion to be highly probative because it was based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA physician reviewed the claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against establishing that the Veteran suffers from a chronic disorder characterized by bilateral ear pain which is in any way related to his active military service.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current ear pain to his period or periods of active military service.  However, not until November 2006, i.e., more than 30 years following his discharge from active duty, did the Veteran file a claim for service connection for chronic ear pain.  The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, to the extent that the Veteran does, in fact, suffer from temporomandibular joint syndrome productive of ear pain, pertinent evidence of record is to the effect that such pathology is unrelated to his periods of active military service.  In the case at hand, there is no persuasive evidence suggesting a link between the disability at issue and the Veteran's periods of active military service.  Under the circumstances, his claim for service connection must be denied.  

The Board acknowledges the Veteran's testimony regarding the origin of the disability at issue.  However, the Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to offer an opinion with the requisite causal nexus for the disability in question.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 429, 435 (2011)], the issue as to the etiology of the Veteran's ear pain falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  



ORDER

Entitlement to service connection for a chronic disorder characterized by bilateral ear pain, including temporomandibular joint syndrome, is denied.  



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


